Title: Treasury Department Circular to the Collectors of the Customs, [13–16] May 1793
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department, May [13–16] 1793
Sir,
It being necessary in the present state of War among the principal European powers, that all ships and vessels belonging to the citizens of the United States, should be furnished as soon as possible with sea letters, for their more perfect identification and security, you will find within this inclosure  copies of two several documents of that kind, signed by the President of the United States, and undersigned by the Secretary of the Department of State, which have been received from that Department for the purpose of being transmitted to the several Custom-houses. One of each of these letters is to be delivered to every ship or vessel, being actually and bona fide, the property of one or more citizens of the United States, after the captain shall have duly made oath to the effect, and according to the tenor of the certificate printed under that which is in Dutch and English, the substance and purport of which oath is comprised in the 10th, 11th, 12th, 13th, 14th, and 15th, lines of the said printed certificate. To this the captain is to be duly sworn before some officer qualified to administer oaths, such as a justice of the peace, an alderman, or any superior judicial officer, preferring the Mayor, chief Burgess, or other officer (if any there be) who is the chief Magistrate of the city, town or borough in which the issuing Custom-house is situated. The certificate is then to be signed by the Magistrate, and the public seal (or if he has no public one his private seal) is to be affixed. The blanks are to be filled up, both in the English and in the Dutch copies of the sea letter, by the Collector, and in both the English and Dutch copies of the certificate by the Magistrate or Judge. The English language may be used in filling the blanks in both the English and Dutch papers. The blanks in the two papers vary, owing to a little difference in the words which bound them. This is produced by the want of a perfect similarity between idiom of our language and that of the Dutch; wherefore the following instruction to fill the Dutch copy is to be precisely followed, in regard both to the sea letter, and the certificate annexed thereto.

The first blank after the word “aen” and before the word “schipper” is to be filled with the name of the Captain, (say John Thomas, or whoever may be the Captain.)
The second, after “genaamt” and before “van de” with the name of the vessel, (say the Juno, or whatever may be the name of the vessel.)
The third, after “van de” and before “van” is to be filled up with the word “port.”
The fourth, after “van” and before “groot” is to be filled with the name of the port to which the vessel belongs (say Philadelphia, or whatever may be the port in the United States.) This, in the case of American built ships, is always painted on their sterns.
The fifth, after “groot” and before “tonnen” is to be filled with the number of tons in the vessel’s certificate of Registry, (say 150, or whatever may be her measurement.)
The sixth, after “haaven van” and before “gedestineert” is to be filled with the port of the United States in which the vessel is at the time, which will be the port of  in which you (the issuing Collector) have authority.
The seventh, after “naar” and before “en” is to be filled with the port of destination (say Cadiz, or whatever it may be.)
The eighth, after “met” and before “omte” is to be filled with the names of the articles composing the cargo (such as flour, pickled fish, tobacco, staves, boards, and bricks, or whatever the lading of the vessel may consist of.) You will be careful to include each species of article, the design being to exhibit to the belligerent powers such articles as by the laws of War are deemed contraband; and the Government being desirous to act fairly in this particular. Indeed the safety of the vessel and other parts of the cargo will probably require exactness in this particular.
The ninth, after “door” and before “tot” with your own name and style of office, viz. Collector of the Customs.

The tenth, after “tot” and before “den” with the name of your port, viz.
The eleventh, after “den” and before “dag van” with the day of the month on which you shall issue the sea letters respectively.
The twelfth, after “dag van” and before “en” with the name of the month in which you shall issue the said sea letters.
The thirteenth, after “en” and before “negentig” with the word “three.”
Below the signature of the President, and likewise below the undersigning of the Secretary of State, you are to write the word “countersigned” and to add your name thus—Countersigned
The blanks in the English copy of the sea letter will be filled substantially with the same names of vessels and persons, dates of time and place, &c. though some parts of the mere wording will vary a little from the difference in the nature of the two languages, as before observed.
The blanks in the certificate remain to be noticed.
The first of those blanks after the word “stad” and before the word “te,” is to be filled with the word “of” and with the name of the city, town, or borough, whose chief or other Magistrate administers the oath, and in which place the issuing collector’s office is situated, namely
The second, after “schipper” and before “van,” with the name of the Captain, “John Thomas,” or as in the sea letter.
The third, after the word “van” and before the word “voor,” with the name of the place to which the vessel may belong, and which (if she be a registered vessel) is always painted on her stern.
The fourth, after “genaamd” and before “groot,” with the vessel’s name, (Juno), or as mentioned in the sea letter.
The fifth, after “omtrent,” and before “lasten,” with a number equal to half the number of tons, the Dutch last being equal to two of our tons. Thus, for the vessel mentioned in the sea letter, the blank would be filled with “seventy five.”
And, the sixth and last blank, being that after the last word “den,” in the printed certificate, will be filled with the same words, which will follow the word “of,” at the end of the English copy, which written words will mention what public seal (or private one) is affixed to the certificate. The manner of filling the blanks in the other sea letter, that which is in French and English, will be indicated by what precedes and follows in each case. You will only observe, that in the French counterpart, the word “navire” is in each case used for “vessel,” while in the copy in English a blank is left, wherever that word is used in the French, to be filled with the denomination of the particular kind of vessel, as whether ship, brig, snow, sloop, &c. &c.
You will be pleased particularly to observe, that these sea letters are to be issued to all vessels, bound to foreign ports, which are, really and bona fide, wholly the property of one or more citizens of the United States, including those which are registered as ships built in the said States, and foreign built ships owned on the 15th of May, 1789, by the citizens thereof, and foreign built ships, since actually and truly acquired by the said citizens.
No vessel in which any foreigner is interested wholly, or even in part, directly, or indirectly, either by holding the legal title to her, or by any trust, or other device, is entitled to the benefit of one of these documents; and you will take the most especial care to prevent deceptions and collusions in that respect.
Some delay has necessarily arisen in making the arrangements of so nice, new, and important a business.
You will acknowledge the receipt of all the sea letters you shall receive from time to time, and you will keep a record thereof, and of your disposition of them, shewing the names of the vessels, (with their masters and owners) for which they were issued, the ports of the United States to which the vessels shall belong, the date at which you issue them, the officer before whom the Captains shall be sworn, the burdens or tonnage of the vessels, and the ladings on board them. Of these you will be pleased to make an abstract by way of return, up to the last day of every revenue quarter, and to transmit the same to this Office, with a note of the sea letters, received and issued during such quarter, and of the quantity remaining on hand.
These documents being of great importance to the United States, not only as they regard the benefits to be derived from a state of peace by the owners, navigators and builders of ships, but also as they affect the importation of our supplies, and the exportation of our produce at peace charges, you will execute the business in relation to them with proportionate circumspection and care.
I am, Sir,   With consideration,   Your obedient servant,
A Hamilton
